DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	Response to Election/Restriction filed on 7/14/2022 is acknowledged.
4.	Please do NOT enter the claim filed on 7/14/2022.
5.	Claim filed on 7/25/2022 is acknowledged.
6.	Claim 1 has been cancelled.
7.	Claims 2-17 are pending in this application.
8.	Claims 2-11 ad 13 are withdrawn from consideration as being drawn to non-elected species.  
9.	Claims 12 and 14-17 are under examination. 

Elections/Restrictions
10.	Applicant’s election of Group 2 (claims 2-17) and election of a composition comprising peptide P9 (AKAQYGLGKGQGVAPDLILYRMAATQG), not fused to any additional peptides or polypeptides, unmodified and without an additional therapeutic agent as species of composition; rectal administration as species of route of administration; and for the treatment of hyperoxaluria as species of subject condition in the reply filed on 7/14/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a).  The requirement is therefore made FINAL in this office action.   
	Group 2 is drawn to a method of stimulating oxalate transport comprising administering to a subject a pharmaceutical composition comprising a Sel1-derived peptide sequence with at least 60% sequence identity to one of SEQ ID NOs: 5-46, wherein the composition is not a product of nature.  A search was conducted on the elected species; and a composition comprising peptide P9 (AKAQYGLGKGQGVAPD LILYRMAATQG), not fused to any additional peptides or polypeptides, unmodified and without an additional therapeutic agent as the elected species of composition appears to be free of prior art.  However, prior art was found for rectal administration as the elected species of route of administration; and for the treatment of hyperoxaluria as the elected species of subject condition.  A search was extended to the genus in claim 14; and prior art was found.  Claims 2-11 and 13 are withdrawn from consideration as being drawn to non-elected species.  Claims 12 and 14-17 are examined on the merits in this office action. 

Sequence Non-Compliance
11.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.  All sequences disclosed in the application must comply with the requirements of 37 C.F.R. 1.821-1.825, not only those recited in the claims.
In the instant case, the instant specification discloses peptides AMSV, QVAL, ILYA, QEKA, RDAQYMLGEGIGLPKDSTWLSKAAAQGD and AKAQYGLGKGQGVA PDLILYRMAATQG on page 35, lines 23, 26 and 27 of instant specification.  However, these peptides are not disclosed in the sequence listing filed on 1/15/2021.  
All such sequences are relevant for the purposes of building a comprehensive database and properly assessing prior art.  It is therefore essential that all sequences, whether only disclosed or also claimed, be included in the database.

Objections
12.	The specification is objected to for containing/referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d).  The specification discloses peptide sequences, and these are missing their respective sequence identifiers.  For example, the instant specification discloses peptides AMSV, QVAL, ILYA, QEKA, RDAQYMLGEGIGLPKDS TWLSKAAAQGD and AKAQYGLGKGQGVAPDLILYRMAATQG on page 35, lines 23, 26 and 27 of instant specification, but they are missing the sequence identifier.  Furthermore, these peptides are not disclosed in the sequence listing filed on 1/15/2021.  Applicant is required to amend the specification to comply with 37 CFR 1.821(c) and 37 CFR 1.821(d).
13.	The specification is objected to for the following minor informality: The specification recites "Conserved P8 & P9 aa are shown in blue (Fig. 7)" on page 35, line 20 of instant specification.  However, instant Figure 7 is in black and white; and there is no color blue in instant Figure 7.  Applicant is required to correct this error.
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
14.	Claim 14 is objected to for the following minor informality: Claim 14 contains the acronym “Sel1”.  An acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., suppressor-enhancer of lin 1 (Sel1).  The abbreviation can be used thereafter.
	Furthermore, Applicant is suggested to amend claim 14 as "…peptide sequence that is at least 60% identical to the amino acid sequence of any one of SEQ ID NOs: 5-46…"
15.	Claim 12 is objected to for the following minor informality: Applicant is suggested to amend claim 12 as "The method…a pharmaceutically acceptable carrier"
16.	Claim 15 is objected to for the following minor informality: Applicant is suggested to amend claim 15 as “…wherein the administration comprises…”.
17.	Claim 17 is objected to for the following minor informality: Applicant is suggested to amend claim 17 as “…wherein the subject's risk of calcium oxalate kidney stones, nephrocalcinosis, oxalate nephropathy, end stage renal disease, chronic kidney disease, and/or systemic oxalosis is lowered by the administration”.


Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (b)
18.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

19.	Claims 12 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
20.	Claim 14 recites "SEQ ID NOs: 5-46”.  However, SEQ ID NOs: 39-46 disclosed on pages 38-39, Table 11 of instant specification are inconsistent with SEQ ID NOs: 39-46 disclosed in the sequence listing filed on 1/15/2021.  As an example, SEQ ID NO: 40 disclosed in instant specification comprises d-Ala, while SEQ ID NO: 40 disclosed in the sequence listing does not comprise any d-amino acid.  Therefore, the metes and bounds of instant claim 14 is vague and indefinite.    
	Furthermore, claim 14 recites "a pharmaceutical composition comprising a Sel1-derived peptide sequence with at least 60% sequence identity to one of SEQ ID NOs: 5-46".  It is unclear whether a pharmaceutical composition comprising a full length Sel1 protein that comprises the amino acid sequence having at least 60% sequence identity to any one of instant SEQ ID NOs: 5-46 is a pharmaceutical composition recited in instant claim 14 or not.  Therefore, the metes and bounds of instant claim 14 is vague and indefinite.  
Because claims 12 and 15-17 depend from indefinite claim 14 and none of the dependent claims clarifies the point of confusion, they must also be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	In addition, for the purpose of this examination and in the broadest reasonable interpretation, the Examiner is interpreting "a pharmaceutical composition comprising a Sel1-derived peptide sequence with at least 60% sequence identity to one of SEQ ID NOs: 5-46" recited in instant claim 14 broadly includes a pharmaceutical composition comprising a full length Sel1 protein that comprises the amino acid sequence having at least 60% sequence identity to any one of instant SEQ ID NOs: 5-46.

Claim Rejections - 35 U.S.C. § 112 paragraph (a)
Written Description
21.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


22.	Claims 12 and 14-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient” (MPEP § 2163).
A claimed genus may be satisfied through sufficient description of a representative number of species or disclosure of relevant, identifying characteristics such as functional characteristics coupled with a known or disclosed correlation between function and structure (MPEP § 2163(3)a(II)).  The number of species that describe the genus must be adequate to describe the entire genus; if there is substantial variability, a large number of species must be described.
The analysis for adequate written description considers (a) actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure, and (d) representative number of samples.
In the instant case, claims 12 and 14-17 are drawn to a method of stimulating oxalate transport comprising administering to a subject a pharmaceutical composition comprising a Sel1-derived peptide sequence with at least 60% sequence identity to one of SEQ ID NOs: 5-46, wherein the composition is not a product of nature. 
The genus of instant claimed pharmaceutical composition is extremely broadly, including any pharmaceutical composition comprising any peptide/protein that comprises the amino acid sequence that is at least 60% identical to the amino acid sequence of any one of instant SEQ ID NOs: 5-46.
According to instant specification, peptides of instant SEQ ID NOs: 5-35 are predicted Sel1-like repeat (SLR) domain of various Sel1 protein; peptides of instant SEQ ID NOs: 36-38 are tetratricopeptide repeat (TPR) sequences; and peptides of instant SEQ ID NOs: 39-46 are various modified forms of instant SEQ ID NOs: 12 and 13.
And further according to instant specification, the instant claimed pharmaceutical composition and/or peptide stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).
The issue at question is whether a person of ordinary skilled in the art would be able to determine what structural feature/amino acid sequence is required to have the functional characteristics required by being a pharmaceutical composition and/or peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).

(a) actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
In the instant case, the instant specification discloses peptides of instant SEQ ID NOs: 5-46 as examples of the peptide in instant claimed pharmaceutical composition.
Furthermore, peptides of instant SEQ ID NOs: 5-15 and 39-46 are tested in the working examples in instant specification.  And the instant specification discloses that peptides of instant SEQ ID NOs: 5-7, 9, 10, 40 and 44 do not have the functional characteristics of stimulating the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).
In addition, the only difference between peptide of instant SEQ ID NO: 12 and peptide of instant SEQ ID NO: 40 is the amino acid at position 15, which is G in instant SEQ ID NO: 12 and d-Ala in instant SEQ ID NO: 40.  Similarly, the only difference between peptide of instant SEQ ID NO: 13 and peptide of instant SEQ ID NO: 44 is the amino acid at position 16, which is G in instant SEQ ID NO: 13 and d-Ala in instant SEQ ID NO: 44.  And according to the data presented in instant specification, one amino acid substitution in either instant SEQ ID NO: 12 or 13 abolish the functional characteristics of stimulating the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.). 
Taken all these together, other than the limited examples, the instant specification fails to disclose the effect of either altering the amino acid sequence or the length of any one of the peptide of instant claimed SEQ ID NO: 5-46 on the functional characteristics of being a pharmaceutical composition and/or peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).  The instant specification does not describe a general correlation between structure and function for the claimed genus of a pharmaceutical composition comprising a Sel1-derived peptide sequence with at least 60% sequence identity to one of SEQ ID NOs: 5-46.  

(c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties or functional characteristics when coupled with known or disclosed correlation with structure:
As discussed above, in the instant case, based on the disclosure of instant specification, other than the limited examples, a person of ordinary skilled in the art would not be able to determine the effect of either altering the amino acid sequence or the length of any one of the peptide of instant claimed SEQ ID NO: 5-46 on the functional characteristics of being a pharmaceutical composition and/or peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).  
With regards to the instant claimed pharmaceutical composition and/or peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.), Hassan et al (US 2020/0188451 A1) teach various Oxalobacter formigenes (Of)-derived factors comprising the amino acid sequence of at least one of instant SEQ ID NOs: 5-46 stimulate the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.), for example, Abstract; Figures 1-4, pages 7-8, Table 1; and claims 1 and 7-13.  However, Hassan et al do not teach which part of the various Oxalobacter formigenes (Of)-derived factors is the functional part of the protein.  Furthermore, Soriani et al (US 2015/0202279 A1, cited and enclosed in the previous office action) teach an immunogenic composition comprising an isolated or recombinant polypeptide antigen NT052, wherein the antigen NT052 is either peptide of SEQ ID NO: 8 or variants of SEQ ID NO: 8 such as SEQ ID NO: 56, for example, Abstract; page 5, paragraphs [0066]-[0068]; SEQ ID NO: 8 on pages 37-38; SEQ ID NO: 56 on pages 83-84; and claim 1.  Either peptide of SEQ ID NO: 8 or peptide of SEQ ID NO: 56 in Soriani et al comprises the amino acid sequence that is 62.4 % identical to the peptide of instant SEQ ID NO: 19, as shown below with Qy being instant SEQ ID NO: 19, and Db being SEQ ID NO: 8 or 56 in Soriani et al: 
    PNG
    media_image1.png
    126
    643
    media_image1.png
    Greyscale
.  However, there is no evidence that either peptide of SEQ ID NO: 8 or peptide of SEQ ID NO: 56 in Soriani et al stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).  
In addition, it is well known in the peptide/protein art that even single amino acid changes or differences in the amino acid sequence of a protein can have dramatic effects on the protein’s function.  As an example of the unpredictable effects of mutations on protein function, Drumm et al (Annu. Rev. Pathol. Mech. Dis., 2012, 7, pages 267-282) teach cystic fibrosis is an autosomal recessive disorder caused by mutations in the CFTR (cystic fibrosis transmembrane conductance regulator) gene, for example, page 268, Section “CYSTIC FIBROSIS”.  Drumm et al further teach several mutations can cause cystic fibrosis, including two mutations G551D and G551S; and clinical consequences are quite different for these two changes, as the G551D variant has virtually no detectable activity, and consequently a classic, severe phenotype is associated; G551S, however, has reduced but clearly detectable function and is associated with a much milder presentation of CF, for example page 269, left column, the last paragraph.  Drumm et al also teach that in the most common cystic fibrosis mutation ΔF508 (the absence of amino acid 508 of the normally 1,480-amino acid protein) gives rise to the cystic fibrosis phenotype, for example, page 268, right column, the 2nd paragraph.  Thus, even the substitution or deletion of a single amino acid can have dramatic and unpredictable effects on the function of the protein.  The unpredictability of the effect of amino acid substitution on the function and/or property of peptide/protein is further confirmed and discussed in Yampolsky et al (Genetics, 2005, 170, pages 1459-1472).  Yampolsky et al teach even conservative substitution can significantly affect the function of the protein/peptide, for example, page 1465, Table 3.  Although the disclosures of Drumm et al and Yampolsky et al are directed to proteins/peptides other than peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.), they illustrate the inherent unpredictability with respect to the biological activity of a given protein/peptide after even minor changes to the primary amino acid sequence.  
Therefore, based on the state of art, a person of ordinary skilled in the art would not be able to determine the effect of either altering the amino acid sequence or the length of any one of the peptide of instant claimed SEQ ID NO: 5-46 on the functional characteristics of being a pharmaceutical composition and/or peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).

(d) representative number of samples:
In the instant case, the genus of instant claimed pharmaceutical composition is extremely broadly, including any pharmaceutical composition comprising any peptide/protein that comprises the amino acid sequence that is at least 60% identical to the amino acid sequence of any one of instant SEQ ID NOs: 5-46.
And, as discussed in (a) and (b) above, the instant specification discloses peptides of instant SEQ ID NOs: 5-46 as examples of the peptide in instant claimed pharmaceutical composition.
Furthermore, peptides of instant SEQ ID NOs: 5-15 and 39-46 are tested in the working examples in instant specification.  And the instant specification discloses that peptides of instant SEQ ID NOs: 5-7, 9, 10, 40 and 44 do not have the functional characteristics of stimulating the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.).
In addition, the only difference between peptide of instant SEQ ID NO: 12 and peptide of instant SEQ ID NO: 40 is the amino acid at position 15, which is G in instant SEQ ID NO: 12 and d-Ala in instant SEQ ID NO: 40.  Similarly, the only difference between peptide of instant SEQ ID NO: 13 and peptide of instant SEQ ID NO: 44 is the amino acid at position 16, which is G in instant SEQ ID NO: 13 and d-Ala in instant SEQ ID NO: 44.  And according to the data presented in instant specification, one amino acid substitution in either instant SEQ ID NO: 12 or 13 abolish the functional characteristics of stimulating the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.). 
Considering the broadness of the genus of instant claimed pharmaceutical composition, the instant specification fails to provide sufficient examples to describe the entire genus of pharmaceutical composition comprising a peptide that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.) claimed. 
Taken all these together, considering the state of the art and the disclosure in instant specification, it is deemed that the instant specification fails to provide adequate written description for the claimed genus of pharmaceutical composition comprising any peptide/protein that comprises the amino acid sequence that is at least 60% identical to the amino acid sequence of any one of instant SEQ ID NOs: 5-46 being one that stimulates the clearance of oxalate (e.g., activate oxalate transport) from a biological environment (e.g., blood, urine, etc.); and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 U.S.C. § 102(a)(1)
23.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

24.	 Claims 12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arvans et al (Am Soc Nephrol, 2017, 28, pages 876-887, filed with IDS), and as evidenced by Hassan et al (US 2020/0188451 A1).
The instant claims 12 and 14-17 are drawn to a method of stimulating oxalate transport comprising administering to a subject a pharmaceutical composition comprising a Sel1-derived peptide sequence with at least 60% sequence identity to one of SEQ ID NOs: 5-46, wherein the composition is not a product of nature.
Arvans et al, throughout the literature, teach a method of stimulating oxalate transport in a subject suffering from hyperoxaluria, wherein the method comprises administering a Oxalobacter formigenes culture conditioned medium(CM) as a pharmaceutical composition to the subject via rectal administration, for example, Abstract; page 883, Figure 11 and right column, the 2nd paragraph; and page 884, right column, Section "Rectal Administration of O. formigenes OM or CM".  It reads on rectal administration as the elected species of route of administration, and for the treatment of hyperoxaluria as the elected species of subject condition.  And as evidenced by Hassan et al, the Oxalobacter formigenes culture conditioned medium(CM) in Arvans et al is a pharmaceutical composition comprising various Sel1 proteins that comprise a Sel1-derived peptide sequence with at least 60% sequence identity to one of instant SEQ ID NOs: 5-46, wherein the composition is not a product of nature recited in instant claim 14 (see for example, pages 1-2, paragraph [0007]; pages 7-8, paragraph [0051] and Table 1; pages 13-14, paragraph [0092]-[0094]; and claims 1, 3, 12 and 13).  As an example, according to Hassan et al, the Sel1 protein of SEQ ID NO: 8 in the Oxalobacter formigenes culture conditioned medium(CM) comprises the amino acid sequence of instant SEQ ID NOs: 32 and 33.  Therefore, the method in Arvans et al meets the limitations of instant claims 12 and 14-16.  Arvans et al further teach hyperoxaluria is a major risk factor for kidney stones, and 70%–80% of kidney stones are composed of calcium oxalate, for example, page 876, left column, the 1st paragraph.  Therefore, one of ordinary skilled in the art would understand and immediately envision the method in Arvans et al reduces the subject's risk of calcium oxalate kidney stone.  It meets the limitation of instant claim 17.
Since the reference teaches all the limitations of instant claims 12 and 14-17, the reference anticipates instant claims 12 and 14-17.

Obviousness Double Patenting 
25.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

26.	Claims 14-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12, 13, 15 and 36-38 of co-pending application No. 16/479516.
27.	Instant claims 14-17 are drawn to a method of stimulating oxalate transport comprising administering to a subject a pharmaceutical composition comprising a Sel1-derived peptide sequence with at least 60% sequence identity to one of SEQ ID NOs: 5-46, wherein the composition is not a product of nature.  
	Furthermore, with regards to the limitation "wherein the subject suffers from or is at risk for hyperoxaluria and/or hyperoxalemia" recited in instant claim 16, in the instant case, the instant specification fails to define a subject at risk for hyperoxaluria and/or hyperoxalemia.  Therefore, in the broadest reasonable interpretation, the subject recited in instant claim 16 broadly includes any subject.  
28.	Claims 12, 13, 15 and 36-38 of co-pending application No. 16/479516 are drawn to a method of stimulating oxalate transport in a human subject comprising administering to the human subject a purified protein having at least 90% sequence identity with a sequence selected from SEQ ID NO: 2, SEQ ID NO: 4, SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 12, SEQ ID NO: 14, SEQ ID NO: 16, SEQ ID NO: 18, SEQ ID NO: 20, SEQ ID NO: 22, SEQ ID NO: 24, SEQ ID NO: 26, SEQ ID NO: 28, SEQ ID NO: 30, SEQ ID NO: 32, SEQ ID NO: 34, SEQ ID NO: 36, SEQ ID NO: 38, SEQ ID NO: 40, SEQ ID NO: 42, SEQ ID NO: 44, SEQ ID NO: 46, SEQ ID NO: 48, SEQ ID NO: 50, SEQ ID NO: 52, SEQ ID NO: 54, SEQ ID NO: 56, SEQ ID NO: 58, SEQ ID NO: 60, SEQ ID NO: 62, SEQ ID NO: 64, SEQ ID NO: 66, SEQ ID NO: 68, SEQ ID NO: 70, SEQ ID NO: 72, SEQ ID NO: 74, SEQ ID NO: 76, SEQ ID NO: 78, SEQ ID NO: 80, SEQ ID NO: 82, SEQ ID NO: 84, SEQ ID NO: 86, and SEQ ID NO: 88.
	Various purified proteins recited in claims 12, 13, 15 and 36-38 of co-pending application No. 16/479516 comprises the amino acid sequence that is at least 60% identical to any one of instant SEQ ID NOs: 5-46.  As an example, SEQ ID NO: 8 recited in claims 12, 13, 15 and 36-38 of co-pending application No. 16/479516 comprises the amino acid sequence of instant SEQ ID NOs: 32 and 33.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658